DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of the invention encompassed in claims 14-21 in the reply filed on 1/20/2022 is acknowledged.  The traversal is on the ground(s) that the species are improper basis for the restriction.  However, upon reviewing the inventive groups of claims 1-13 and 14-21, these two groupings appear to be separate inventions.  
I. Claims 1-13, drawn to a digital measuring device, classified in G01B9/02051.
II. Claims 14-21, drawn to a fast steering mirror assembly, classified in G01B2290/60.
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design, mode of operation, function, or effect.  Invention II recites an invention for fast steering mirror assembly which is distinct from the digital measuring device.  Invention II recites a mirror, a base, and the actuators which are distinct from Invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search, for example, searching different classes/subclasses or electronic resources, or employing different search queries directed to each of the separately claimed feature(s).
For examination purposes, the examiner shall considers the invention as elected on 1/20/2022 drawn to claims 14-21.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the laser source and a first portion of the at least one interferometer are disposed on a first substrate of the photonic integrated circuit”  must be shown or the feature(s) canceled from the claim(s).  Fig. 4 appears to show the photonic integrated circuit.  However, the interferometer appears to be on a single substrate while the laser source is located on another substrate.  It is not clear how “a first portion of the at least one interferometer” is located on the same substrate as the laser source.  No new matter should be entered.  For examination purposes, the examiner shall consider the laser source is on a first substrate and the interferometer is on a second substrate.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US 2020/0166328 A1, hereinafter “Zhou”).
Claim 14.  Zhou discloses a fast steering mirror assembly comprising:
a mirror (273 in Fig. 8);
a base (201) including one or more actuators connected to the mirror, the actuators being configured to adjust a position of the mirror (the examiner considers the actuators are implicitly disclosed as mirror 273 (similar to mirror 173) is disclosed as “oscillating XY galvanometer mirror”, Para [0072]); and
at least one digital measuring device positioned on the base and configured to monitor the position of the mirror, the at least one digital measuring device including a laser source (Para [0043]) and at least one interferometer implemented on a photonic integrated circuit (201) (Para [0078]).  The examiner notes, it is unclear how the laser source is connected to the digital measuring device such that the examiner interprets the laser source to be on a separate surface but is configured to communicate with the digital measuring device.
Claim 17.  Zhou discloses the mirror includes one or more reflectors (273) configured to reflect light from the at least one distance measuring device (Fig. 8).
Claim 18.  Zhou discloses the at least one interferometer includes a first waveguide structure configured to direct a first portion of light from the laser source to the one or more reflectors and receive light reflected from the one or 5more reflectors (see ray trace in Fig. 8 at 205 to 291).
Claim 19.  Zhou discloses the at least one interferometer includes a second waveguide structure configured to combine a second portion of light from the laser source with the light reflected from the one or more reflectors to 10produce a measurement beam and a first multiplexer configured to split the measurement beam into a plurality of channels spaced in frequency (Para [0008]).  
Claim 20.  Zhou discloses the at least one interferometer includes a plurality of detectors configured to detect an intensity value of each 15channel of the plurality of channels to measure a distance between the at least one digital measuring device and the mirror (Para [0063]).
Claim 21.  Zhou discloses the measured distance between the at least one digital measuring device and the mirror is used to determine the 20position of the mirror (Para [0010], [0038], [0047]-[0049]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of  Nagarajan (US 2020/0301071 A1, hereinafter “Nagarajan”).
Claim 15.  Zhou discloses the invention of claim 14, however, Zhou does not explicitly disclose the laser source and the at least one interferometer are integrated on a common substrate of the photonic integrated circuit.
Nagarajan teaches a tunable laser (1000) and the interferometer (waveguide branches) are integrated on a common substrate (silicon photonic substrate 100).  The tunable laser is integrated on the common substrate by flip-chip bonding (Abstract).
It would have been obvious to one having ordinary skill in the art to recognize the teaching of Nagarajan for integrating the laser source with the interferometer on the same photonic substrate would be appreciated by one having ordinary skill in the art. One would be motivated to integrate the laser source and the interferometer onto the same photonic substrate to increase transmission capacity while maintain the transmission speed (Para [0007]-[0009]).
Claim 16.  Zhou in view of Nagarajan discloses the laser source is flip-chip bonded to the silicon photonic substrate, thus the laser chip is on one substrate while the interferometer is on the second substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2883